COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-326-CV





TONI SOLANO	APPELLANT



V.



CENDANT MORTGAGE 	APPELLEES

CORPORATION, THE BROWN 

LAW FIRM, STEVEN BROWN, 

INDIVIDUALLY, VANESSA 

MCCAFFREY, JERRY C. 

BODIFORD D/B/A ALPHA 

DEVELOPMENT COMPANY, 

AND JESSE RAY MILES D/B/A 

ALPHA DEVELOPMENT COMPANY



------------



FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

The trial court granted summary judgment for Appellees Cendant Mortgage Corporation; the Brown Law Firm; Steven Brown, Individually; Vanessa McCaffrey; Jerry C. Bodiford d/b/a Alpha Development Company; and Jesse Ray Miles d/b/a Alpha Development Company.  Appellant Toni Solano filed this appeal. 

Appellant filed her original brief on August 5, 2008.  This court sent Appellant a letter stating that her brief did not comply with the briefing rules contained in the rules of appellate procedure.  Among other deficiencies, the brief did not contain a clear and concise argument with appropriate citations to legal authorities and to the record.
(footnote: 2)  This court advised Appellant to file an amended brief that complied with the briefing rules and informed her that “[f]ailure to do so may result in striking the brief you filed, waiver of noncomplying points, or dismissal of the appeal.” 

Appellant subsequently requested two extensions of time to file an amended brief, which this court granted.  We denied her third motion for an extension of time and ordered that the appeal would be submitted with Appellant’s original brief.

We realize that Appellant prepared her briefs without the assistance of counsel, but pro se litigants are held to the same standards as licensed attorneys with respect to following the applicable rules of procedure.
(footnote: 3)  Accordingly, we overrule all of Appellant’s issues as inadequately briefed.
(footnote: 4)  We also deny Appellant’s pending motion for relief.

Having overruled Appellant’s issues, we affirm the trial court’s judgment.



PER CURIAM



PANEL:  DAUPHINOT, LIVINGSTON, and MCCOY, JJ.



DELIVERED:  July 16, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:See 
Tex. R. App. P. 38.1(i) (stating that the brief must contain argument with appropriate citations to authorities).


3:Wheeler v. Green
, 157 S.W.3d 439, 444 (Tex. 2005) (stating that pro se litigants “are not exempt from the rules of procedure” and suggesting that “[h]aving two sets of rules—a strict set for attorneys and a lenient set for pro se parties—might encourage litigants to discard their valuable right to the advice and assistance of counsel”); 
Mansfield State Bank v. Cohn
, 573 S.W.2d 181, 185 (Tex. 1978) (“Litigants who represent themselves must comply with the applicable procedural rules, or else they would be given an unfair advantage over litigants represented by counsel.”).


4:See 
Tex. R. App. P. 38.1(i); 
Gray v. Nash
, 259 S.W.3d 286, 294 (Tex. App.—Fort Worth 2008, pet. denied) (deciding that issues were waived because of inadequate briefing).